DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because Lns. 10 discloses “apparatus becomes smaller”, the description does not match the specification.  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities: P. 39, Ln.2 discloses “Nap of APs” describe “Nap”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “small” in claim 1 is used by the claim to mean “becomes smaller,” while the accepted meaning is “optimization as the two examples used “Receive Signal Strength Indicator (RSSI) and Signal to Noise Ratio (SNR) are terms that as they increase the quality of transmission is better.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 8, 9, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180084584 A1 to Umehara in view of US 20140177461 A1 to Seyedmehdi, US-20200015219-A1 to Asterjadhi.

Regarding claim 1 Umehara teaches a communication apparatus comprising: an acquisition unit (P.35 described as a functional unit ) configured to, in a case where a plurality of apparatuses each having a first role of establishing a wireless network performs (P.24 discloses a plurality of apparatuses having a first role of establishing a wireless network described as AP and STAs configured to form a BSS and they are wirelessly coupled), in parallel 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Umehara by incorporating the teachings of Seyedmehdi because it allows the use of a channel indicator that identifies the quality of channel between the Mobil to Mobil device communication or cluster communication between primary and multiple devices (Seyedmehdi, Abs.). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Asterjadhi teaches... a second control unit configured to perform control in such a manner that the plurality of apparatuses including the second apparatus performing communication using the transmission output controlled by the first control unit performs, in parallel, communication with the first apparatus via the plurality of transmission channels using distributed multi-input and multi-output (MIMO) complying with IEEE 802.1lbe standard (P. 78, discloses the usage of distributed MIMO by complying to IEEE 802.11be standard).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Umehara by incorporating the teachings of Asterjadhi because it allows the implementation of method or device so that techniques to indicate extremely high throughput over an operating bandwidth by implementing channel sensing features to determine bandwidth adjust and report as necessary according to standard 802.11be (Asterjadhi, Abs.). The motivation is that by applying a well-known standard or 

Regarding claim 2 Umehara, Seyedmehdi, and Asterjadhi teach the communication apparatus according to claim 1, Seyedmehdi teaches...wherein, in a case where a value about a communication quality indicated by the first information is larger than a first threshold value, the first control unit performs control to decrease the transmission output of the second apparatus (P.45, Lns. 10-20 discloses a case where the value about a communication quality and the first information exceeds the first threshold and the controller decreases in this case decreased the transmission rate and or disconnects from the cluster).

Regarding claim 3 Umehara, Seyedmehdi, and Asterjadhi teach the communication apparatus according to claim 2, Seyedmehdi teaches...wherein, in a case where the value about a communication quality indicated by the first information is smaller than a second threshold value, the first control unit performs control to increase the transmission output of the second apparatus (P.61, Lns. 13-16, discloses a case where the value indicated for the communication quality is smaller than a second threshold value and first control unit perform an increase in transmission output of the second apparatus described as the controller based on the threshold channel indicator increases the transmission output describe as aggregate data rate).

Regarding claim 5 Umehara, Seyedmehdi, and Asterjadhi teach the communication apparatus according to claim 1, Umehara teaches...further comprising a determination unit 

Regarding claim 6 Umehara, Seyedmehdi, and Asterjadhi teach the communication apparatus according to claim 5, Umehara teaches...wherein the determination unit determines modulation and coding scheme (MCS) complying with IEEE 802.11 series standards (P. 63, discloses the communication apparatus complying to IEEE 802.11 series given as example 802.11ax but supporting others).

Regarding claim 8 Umehara, Seyedmehdi, and Asterjadhi teach the communication apparatus according to claim 1, Asterjadhi teaches...wherein the first information is received signal strength indication (RSSI) (P.143) or signal-to-noise ratio (SNR) (P.143).

Regarding claim 9 Umehara, Seyedmehdi, and Asterjadhi teach the communication apparatus according to claim 1, Asterjadhi teaches...wherein each apparatus having the first role is an access point (AP) in communication complying with IEEE 802.11 series standards (P.144), and the first apparatus having the second role is a station (STA) in communication complying with IEEE 802.11 series standards (P.144).

Regarding claim 17 Umehara teaches a control method for a communication apparatus, the control method comprising (P.65, Lns. 7-11, discloses a control method for a communication apparatus): in a case where a plurality of apparatuses each having a first role of establishing a wireless network performs (P.24 discloses a plurality of apparatuses having a first role of establishing a wireless network described as AP and STAs configured to form a BSS and they are wirelessly coupled), in parallel (P.4, Lns.23-25), communication with a first apparatus having a second role of joining a wireless network via a plurality of transmission channels (P.27, discloses a communication with a first apparatus described as an AP that allows the joining a wireless networks via a plurality of transmission in this case being a MIMO system multiples signals are received all separated in frequency a basic feature of the system.  Moreover, in this example the multiple transmission can be according to the standard or legacy but in parallel), acquiring first information about a communication quality in communication between a second apparatus included in the plurality of apparatuses and the first apparatus(P.61, discloses acquisition of communication quality in communication between a second apparatus included in a plurality ); but does not teach...controlling, based on the acquired first information, a transmission output of at least the second apparatus in such a manner that a difference 

Seyedmehdi teaches... controlling, based on the acquired first information, a transmission output of at least the second apparatus in such a manner that a difference between a communication quality in communication between an apparatus included in the plurality of apparatuses and different from the second apparatus and the first apparatus and a communication quality in communication between the second apparatus and the first apparatus becomes smaller (P.43 – 47, discloses the first control unit based on information acquired control the transmission described as controller unit 12A determining from the indicator whether a threshold (predetermined value), P.47 further describes the ability of the processor to sort the device and also increase the transmission output described as link rate and determine (rank) as the quality becomes better; P. 55 further discloses a case where the communication quality are small (interpreted as close to each other in relative value not physical)); 



Asterjadhi teaches...and performing control in such a manner that the plurality of apparatuses including the second apparatus performing communication using the controlled transmission output performs, in parallel, communication with the first apparatus via the plurality of transmission channels using distributed multi-input and multi-output (MIMO) complying with IEEE 802.11be standard (P. 78, discloses the usage of distributed MIMO by complying to IEEE 802.11be standard).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Umehara by incorporating the teachings of Asterjadhi because it allows the implementation of method or device so that techniques to indicate extremely high throughput over an operating bandwidth by implementing channel sensing features to determine bandwidth adjust and report as necessary according to standard 802.11be (Asterjadhi, Abs.). The motivation is that by applying a well-known standard or 

Regarding claim 19 Umehara teaches non-transitory computer-readable storage medium storing computer­ executable instructions that, when executed by a computer (P.65, Lns. 1-5 ), cause the computer to perform a control method for a communication apparatus, the control method comprising (P.65, Lns. 7-11, discloses a control method for a communication apparatus): in a case where a plurality of apparatuses each having a first role of establishing a wireless network performs (P.24 discloses a plurality of apparatuses having a first role of establishing a wireless network described as AP and STAs configured to form a BSS and they are wirelessly coupled), in parallel (P.4, Lns.23-25), communication with a first apparatus having a second role of joining a wireless network via a plurality of transmission channels (P.27, discloses a communication with a first apparatus described as an AP that allows the joining a wireless networks via a plurality of transmission in this case being a MIMO system multiples signals are received all separated in frequency a basic feature of the system.  Moreover, in this example the multiple transmission can be according to the standard or legacy but in parallel), acquiring first information about a communication quality in communication between a second apparatus included in the plurality of apparatuses and the first apparatus (P.61, discloses acquisition of communication quality in communication between a second apparatus included in a plurality); but does not teach...controlling, based on the acquired first information, a trans1nission output of at least the second apparatus in such a manner that a difference between a communication quality in communication between an apparatus included in the 

Seyedmehdi teaches... controlling, based on the acquired first information, a trans1nission output of at least the second apparatus in such a manner that a difference between a communication quality in communication between an apparatus included in the plurality of apparatuses and different from the second apparatus and the first apparatus and a communication quality in communication between the second apparatus and the first apparatus becomes smaller (P.43 – 47, discloses the first control unit based on information acquired control the transmission described as controller unit 12A determining from the indicator whether a threshold (predetermined value), P.47 further describes the ability of the processor to sort the device and also increase the transmission output described as link rate and determine (rank) as the quality becomes better; P. 55 further discloses a case where the communication quality are small (interpreted as close to each other in relative value not physical)); 



Asterjadhi teaches...and performing control in such a manner that the plurality of apparatuses including the second apparatus performing communication using the controlled transmission output performs, in parallel, communication with the first apparatus via the plurality of transmission channels using distributed multi-input and multi-output (MIMO) complying with IEEE 802.11be standard (P. 78, discloses the usage of distributed MIMO by complying to IEEE 802.11be standard).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Umehara by incorporating the teachings of Asterjadhi because it allows the implementation of method or device so that techniques to indicate extremely high throughput over an operating bandwidth by implementing channel sensing features to determine bandwidth adjust and report as necessary according to standard 802.11be (Asterjadhi, Abs.). The motivation is that by applying a well-known standard or 

Regarding claim 20 Umehara teaches non-transitory computer-readable storage medium storing computer­ executable instructions that, when executed by a computer (P.65, Lns. 1-5), cause the computer to perfom1 a control method for a communication apparatus, the control method comprising (P.65, Lns. 7-11, discloses a control method for a communication apparatus): in a case where a plurality of apparatuses each having a first role of establishing a wireless network performs (P.24 discloses a plurality of apparatuses having a first role of establishing a wireless network described as AP and STAs configured to form a BSS and they are wirelessly coupled), in parallel (P.4, Lns.23-25), communication with a first apparatus having a second role of joining a wireless network via a plurality of transmission channels (P.27, discloses a communication with a first apparatus described as an AP that allows the joining a wireless networks via a plurality of transmission in this case being a MIMO system multiples signals are received all separated in frequency a basic feature of the system.  Moreover, in this example the multiple transmission can be according to the standard or legacy but in parallel), acquiring first information about a communication quality in communication between a second apparatus included in the plurality of apparatuses and the first apparatus (P.61, discloses acquisition of communication quality in communication between a second apparatus included in a plurality); but it does not teach...determining at least one of a coding rate and a modulation scheme for use in communication between the first apparatus and the second apparatus based on the acquired first information; and performing control in such a manner that the plurality of 

Seyedmehdi teaches... determining at least one of a coding rate and a modulation scheme for use in communication between the first apparatus and the second apparatus based on the acquired first information; and performing control in such a manner that the plurality of apparatuses including the second apparatus performing communication using the determined at least one of the modulation scheme and the coding rate performs, in parallel, communication with the first apparatus via the plurality of transmission channels (P.43 – 47, discloses the first control unit based on information acquired control the transmission described as controller unit 12A determining from the indicator whether a threshold (predetermined value), P.47 further describes the ability of the processor to sort the device and also increase the transmission output described as link rate and determine (rank) as the quality becomes better; P. 55 further discloses a case where the communication quality are small (interpreted as close to each other in relative value not physical)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Umehara by incorporating the teachings of Seyedmehdi because it allows the use of a channel indicator that identifies the quality of channel between the Mobil to Mobil device communication or cluster communication between primary and multiple devices (Seyedmehdi, Abs.). The motivation is that by applying a well-.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180084584 A1 to Umehara, US-20140177461-A1 to Seyedmehdi, and US-20200015219-A1 to Asterjadhi in view of US-20200154443-A1 to Patil.

Regarding claim 7 Umehara, Seyedmehdi, and Asterjadhi teach the communication apparatus according to claim 1, Seyedmehdi teaches...wherein, in a case where a value about a communication quality indicated by the first information acquired by the acquisition unit is smaller than a third threshold value,  the second control unit performs control in such a manner that the plurality of apparatuses excluding the second apparatus performs, in parallel, communication with the first apparatus via the plurality of transmission channels (P.61, 1-11, discloses a case where a value is smaller and is able to exclude others described as the controller able to rank and exclude from the cluster based on quality channel indications (cqi) or particularly a threshold channel indicator  ), but does not teach and wherein, in a case where the value about a communication quality indicated by the first information is larger than the third threshold value, the second control unit performs control in such a manner that the plurality of apparatuses including the second apparatus perfom1ing communication using the transmission output controlled by the first control unit performs, in parallel, communication with the first apparatus via the plurality of transmission channels.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Umehara, Seyedmehdi, and Asterjadhi by incorporating the teachings of Patil because it allows the implementation of method or device so that a device is selected that meets the selected criteria to communicate within the communication network (Patil, Abs.). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 11, 12, 14, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180084584 A1 to Umehara in view of US 20140177461 A1 to Seyedmehdi.

Regarding claim 11 Umehara teaches a communication apparatus comprising: an acquisition unit (P.35 described as a functional unit ) configured to, in a case where a plurality 

Seyedmehdi teaches... a determination unit configured to determine at least one of a coding rate and a modulation scheme for use in communication between the first apparatus and the second apparatus based on the first information acquired by the acquisition unit  (P.43 – 47, discloses the first control unit based on information acquired control the transmission described as controller unit 12A determining from the indicator whether a threshold (predetermined value), P.47 further describes the ability of the processor to sort the device and also increase the transmission output described as link rate and determine (rank) as the quality becomes better; P. 55 further discloses a case where the communication quality are small (interpreted as close to each other in relative value not physical)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Umehara by incorporating the teachings of Seyedmehdi because it allows the use of a channel indicator that identifies the quality of channel between the Mobil to Mobil device communication or cluster communication between primary and multiple devices (Seyedmehdi, Abs.). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12 Umehara and Seyedmehdi teach the communication apparatus according to claim 11, Umehara teaches...wherein the determination unit determines modulation and coding scheme (MCS) complying with IEEE 802.11 series standards (P. 63, discloses the communication apparatus complying to IEEE 802.11 series given as example 802.11ax but supporting others).

Regarding claim 14 Umehara and Seyedmehdi teach the communication apparatus according to claim 11, Umehara teaches...wherein the first information is received signal strength indication (RSSI) (P.61) or signal-to-noise ratio (SNR).

Regarding claim 15 Umehara and Seyedmehdi teach the communication apparatus according to claim 11, Umehara teaches...wherein each apparatus having the first role is an access point (AP) in communication complying with IEEE 802.11 series standards (P.24), and the first apparatus having the second role is a station (STA) in communication complying with IEEE 802.11 series standards (P.24 ).

Regarding claim 16 Umehara and Seyedmehdi teach the communication apparatus   according   to claim   11, Umehara teaches...wherein the communication apparatus is included in the plurality of apparatuses (P. 24).
Regarding claim 18 Umehara teaches control method for a communication apparatus, the control method comprising (P.65, Lns. 7-11, discloses a control method for a communication apparatus): in a case where a plurality of apparatuses each having a first role of 

Seyedmehdi teaches... determining at least one of a coding rate and a modulation scheme for use in communication between the first apparatus and the second apparatus based on the acquired first information; and performing control in such a manner that the plurality of apparatuses including the second apparatus performing communication using the determined 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Umehara by incorporating the teachings of Seyedmehdi because it allows the use of a channel indicator that identifies the quality of channel between the Mobil to Mobil device communication or cluster communication between primary and multiple devices (Seyedmehdi, Abs.). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180084584 A1 to Umehara and US-20140177461-A1 to Seyedmehdi, in view of US-20200015219-A1 to Asterjadhi.

Regarding claim 13 Umehara and Seyedmehdi teach the communication apparatus according to claim 11, but does not teach...wherein the control unit performs control in such a manner that the plurality of apparatuses performs communication with the first apparatus using distributed multi-input and multi-output (MIMO) complying with IEEE 802.1lbe standard.

Asterjadhi teaches...wherein the control unit performs control in such a manner that the plurality of apparatuses performs communication with the first apparatus using distributed multi-input and multi-output (MIMO) complying with IEEE 802.1lbe standard  (P. 78, discloses the usage of distributed MIMO by complying to IEEE 802.11be standard).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Umehara and Seyedmehdi by incorporating the teachings of Asterjadhi because it allows the implementation of method or device so that techniques to indicate extremely high throughput over an operating bandwidth by implementing channel sensing features to determine bandwidth adjust and report as necessary according to standard 802.11be (Asterjadhi, Abs.). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the mean reason for allowing claim under discussion is the inclusion of “”where in the first threshold value and the second threshold value are identical to each other.  The prior art of record by itself or in combination do not read into claim 4 as specified in the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892:US-20200064444-A1 to Regani.discloses .signal quality metric, P.196, as it pertains to distributed MIMO; US 20110206158-A1 to Kim, .discloses transmission of MIMO within the wireless; and US-20100284484-A1 to Jongren discloses quality communication parameters as they pertain to MIMO and parallel devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476